          Case 1:20-cr-00084-AJN Document 62 Filed 12/07/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                  12/7/20


  United States of America,


                 –v–                                                              20-cr-84 (AJN)

                                                                                     ORDER
  Ralph Berry, et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

       The status conference in this matter scheduled for December 9, 2020 at 11:00 a.m. is

hereby RESCHEDULED to occur on December 8, 2020 at 12 p.m. At that time, the parties and

members of the public may access the proceeding by dialing 888-363-4749 and entering access

code 9196964#. The parties shall file a joint letter indicating how they intend to proceed at the

status conference by no later than December 7, 2020, as indicated in Dkt. No. 52.


       SO ORDERED.

Dated: December 7, 2020                            __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge
